Citation Nr: 0413664	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for degenerative disc disease of the 
cervical spine has been received.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from August 1968 to 
May 1970.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2001 rating decision 
which granted a 20 percent evaluation for degenerative disc 
disease of the lumbar spine with disc bulging, effective 
February 16, 2000; and also found that new and material 
evidence had not been submitted to reopen a claim to service 
connection for degenerative disc disease of the cervical 
spine.  The veteran filed a notice of disagreement (NOD) in 
May 2001, and the RO issued a statement of the case (SOC) in 
October 2001.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
2001.  

In November 2002, the Board remanded the case to the RO so 
the veteran could be afforded an RO hearing.  In January 
2003, the veteran submitted an affidavit in lieu of testimony 
before the RO.  

In a March 2003 decision, the Board determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for degenerative disc 
disease of the cervical spine.  Additionally, the Board noted 
that it was requesting additional development of the claim 
for an increased rating for degenerative disc disease of the 
lumbar spine with disc bulging, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  

In August 2003, in light of the Federal Circuit's decision in 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003), the 
Board remanded to the RO the veteran's claim for increase for 
degenerative disc disease of the lumbar spine, for completion 
of the actions previously sought by the Board..  That matter 
has not been returned to the Board.  

The veteran appealed the Board's March 2003 denial of his 
petition to reopen his claim for service connection for 
degenerative disc disease of the cervical spine to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2003, counsel for VA's Secretary and the veteran 
filed a joint motion with the Court to vacate and remand the 
March 2003 Board decision declining to reopen the petition 
for service connection cervical spine disability (Joint 
Motion).  By Order later in November 2003, the Court granted 
the motion, vacating the March 2003 Board decision and 
remanding this matter to the Board for further proceedings 
consistent with the Joint Motion.  

In a January 2004 letter, the Board notified the veteran's 
attorney that he had 90 days to submit additional argument or 
evidence.  No reply from the veteran's attorney was received 
within the 90-day period.  

For the reason expressed below, this matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As pointed out in the Joint Motion, the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions 
under 38 U.S.C.A. § 5103a and 38 C.F.R. § 3.159, as they 
pertain to the veteran's petition to reopen his claim for 
service connection for degenerative disc disease of the 
cervical spine.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See DAV v. Secretary.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(West 2002); see also Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also request that the 
veteran submit all evidence pertinent to his claim that is in 
his possession.  

After providing the notice described above, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
petition to reopen the claim for service connection for 
cervical spine disability.  The supplemental SOC (SSOC) that 
explains the bases for the RO's determinations must include 
citation to the pertinent legal authority implementing the 
VCAA-i.e., 38 C.F.R. §§ 3.102 and 3.159 (2003)-not 
previously cited.  

The Board regrets that remand of this matter will further 
delay a final decision on appeal, but finds that, to ensure 
that all due process requirements are met and to comply with 
the Court's order, such action is unavoidable.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards to his petition 
to reopen his claim for service 
connection for degenerative disc disease 
of the cervical spine.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  

The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the petition to 
reopen the claim for service connection 
for degenerative disc disease of the 
cervical spine, in light of all pertinent 
evidence, and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
supplemental SOC (to include citation to 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003), and clear reasons and bases 
for its determinations), and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his attorney 
need take no action until otherwise notified, but they may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




